                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       JOEL CHAVEZ,                                      Case No. 19-cv-00362-JSC
                                                        Plaintiff,                           ORDER GRANTING
                                   9
                                                                                             DEFENDANTS’ MOTION TO
                                                  v.                                         DISMISS; DISMISSING
                                  10
                                                                                             COMPLAINT WITH LEAVE TO
                                  11                                                         AMEND; GRANTING MOTION
                                           D. MILLIGAN, et al.,                              TO STRIKE AND DENYING
                                  12                                                         MOTION FOR EXTENSION OF
Northern District of California




                                                        Defendants.                          TIME
 United States District Court




                                  13
                                                                                             Re: Dkt. Nos. 15, 25, 28
                                  14
                                                                                 INTRODUCTION
                                  15
                                                Plaintiff, a California prisoner, filed this pro se civil rights complaint under 42 U.S.C. §
                                  16
                                       1983. He alleges that Defendants, three correctional officers at Pelican Bay State Prison
                                  17
                                       (“PBSP”), repeatedly punched him in the face and head and banged his head on the ground while
                                  18
                                       escorting him from his cell to the yard, causing him severe injuries. He further alleges that he was
                                  19
                                       in handcuffs and complying with orders.
                                  20
                                                The Court reviewed the complaint pursuant to 28 U.S.C. § 1915A(a) and found that it,
                                  21
                                       when liberally construed, states a claim upon which relief could be granted for the violation of
                                  22
                                       Plaintiff’s Eighth Amendment right to be free from cruel and unusual punishment. Defendants
                                  23
                                       have filed a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
                                  24
                                       Plaintiff filed an opposition, and Defendants filed a reply brief. Plaintiff also filed a motion for an
                                  25
                                       extension of time to file a sur-reply and a sur-reply, which Defendants have moved to strike.1
                                  26
                                  27
                                       1
                                  28    All parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636. (ECF
                                       Nos. 4, 10-12.)
                                   1                                               DISCUSSION

                                   2          Defendants move to dismiss on the grounds the Plaintiff did not exhaust his available

                                   3   administrative remedies before filing suit, as required by the Prison Litigation Reform Act

                                   4   (“PLRA”), 42 U.S.C. § 1997e(a). Failure to exhaust under the PLRA is “an affirmative defense

                                   5   the defendant must plead and prove.” Jones v. Bock, 549 U.S. 199, 204, 216 (2007). Prisoners are

                                   6   not required to plead or demonstrate exhaustion in their complaints. Id. at 215-17. As a result,

                                   7   defendants must produce evidence proving failure to exhaust, and can move for summary

                                   8   judgment based upon such evidence. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en

                                   9   banc). “In the rare event that a failure to exhaust is clear on the face of the complaint, a defendant

                                  10   may move for dismissal under Rule 12(b)(6).” Id.

                                  11          In the complaint, Plaintiff alleges that he exhausted his available administrative remedies

                                  12   by filing administrative grievances through the highest level of administrative review, and he
Northern District of California
 United States District Court




                                  13   attached the relevant grievances as exhibits. (ECF No. 1 at 2, 10, Exh. D.) Defendants argue that

                                  14   it is clear from the attachments that Plaintiff did not exhaust his administrative remedies because

                                  15   his grievance was “canceled” for being untimely at the third (and final) level of administrative

                                  16   review. See generally Woodford v. Ngo, 548 U.S. 81, 84 (2006) (the PLRA's exhaustion

                                  17   requirement cannot be satisfied "by filing an untimely or otherwise procedurally defective

                                  18   administrative grievance or appeal"). Prison regulations required Plaintiff to file his grievance

                                  19   within thirty days from the date of the alleged assault, i.e. by November 23, 2017, see 15 Cal.

                                  20   Code Regs. §§ 3084.8(a), (b)(1)-(3), but he did not file it until January 28, 2018. (ECF No. 1 at

                                  21   34).

                                  22          Plaintiff asserted in the grievance, however, that that he delayed in filing it because he

                                  23   feared retaliation if he filed a grievance against Defendants for beating him. (See ECF No. 1 at

                                  24   36.) He ultimately filed the grievance after he was transferred to California State Prison –

                                  25   Sacramento. (Id. at 34.) Plaintiff also alleges in the complaint that Defendants beat him in

                                  26   retaliation for what they believed (incorrectly, according to Plaintiff2) to be his participation in an

                                  27
                                       2
                                  28    Plaintiff alleges that the disciplinary charges against him arising from that incident were
                                       dropped. (ECF No. 1 at 8.)
                                                                                          2
                                   1   attack on their fellow guards and attempted murder of a sergeant. (Id. at 8.) Plaintiff further

                                   2   alleges that after the beating, he continued to fear for his safety, and that the beating was part of

                                   3   “continuous harassment” by officials, although he does not describe any other conduct besides the

                                   4   beating that constituted harassment. (Id. at 8.)3

                                   5          The threat of retaliation for reporting an incident can render the prison grievance process

                                   6   effectively unavailable and thereby excuse a prisoner’s failure to exhaust administrative remedies

                                   7   under the PLRA. See McBride v. Lopez, 807 F.3d 982, 987 (9th Cir. 2015). The test for whether

                                   8   exhaustion may be excused on this basis is as follows:

                                   9                  To show that a threat rendered the prison grievance system
                                                      unavailable, a prisoner must provide a basis for the court to find that
                                  10                  he actually believed prison officials would retail
                                                      ate against him if he filed a grievance. If the prisoner makes this
                                  11                  showing, he must then demonstrate that his belief was objectively
                                                      reasonable. That is, there must be some basis in the record for the
                                  12                  district court to conclude that a reasonable prisoner of ordinary
Northern District of California
 United States District Court




                                                      firmness would have believed that the prison official's action
                                  13                  communicated a threat not to use the prison's grievance procedure
                                                      and that the threatened retaliation was of sufficient severity to deter
                                  14                  a reasonable prisoner from filing a grievance.
                                  15   Id. at 987. Based upon Plaintiff’s allegations, he knew that Defendants and other PBSP officials

                                  16   believed that he had attempted to murder their colleague, knew that they were willing to resort to a

                                  17   violent attack upon him to retaliate, and he was suffering the after-effects of the beating, including

                                  18   fearing further reprisal. And when Plaintiff did file the grievance, he was at another prison, away

                                  19   from the officials who had beaten him. These allegations plausibly support an inference that

                                  20   Plaintiff actually believed that prison officials would retaliate against him if he filed a grievance,

                                  21   particularly one that contained serious allegations against them.

                                  22          Plaintiff’s allegations, however, do not meet the objective prong of the McBride test. In

                                  23   McBride, the plaintiff alleged that defendants had beaten him and told him he was “lucky” not to

                                  24   have been beaten more severely; plaintiff then asserted that his subsequent grievance about the

                                  25   beating was untimely because he feared retaliation if he filed it. McBride, 807 F.3d at 985. The

                                  26
                                       3
                                  27     Plaintiff alleges that CSP - Sac officials intercepted mail he sent to attorneys to try to obtain
                                       representation, but this cannot have been part of the reason Plaintiff delayed filing the grievance
                                  28   because the alleged mail interference occurred in March and April 2018, after Plaintiff had filed
                                       the untimely grievance. (ECF No. 1 at 45-46.)
                                                                                           3
                                   1   court held that this did not satisfy the objective prong of the test:

                                   2                   Even if McBride actually viewed the statements as threatening, the
                                                       issue before us is whether the guards' statements could reasonably
                                   3                   be viewed as threats of retaliation if McBride filed a grievance. As
                                                       the district court recognized, the statements themselves make no
                                   4                   reference to a grievance or to anything else, beyond the preexisting
                                                       hostility, that might trigger a future attack on the part of the guards.
                                   5
                                       Id. at 988. Here, there is likewise no allegation of any reference by Defendants or other prison
                                   6
                                       official to the filing of a grievance, and indeed here, the allegations of retaliation are arguably
                                   7
                                       thinner than McBride because Plaintiff does not allege any statements by Defendants that could be
                                   8
                                       viewed as a threat. There is no allegation of anything beyond the attack itself and preexisting
                                   9
                                       hostilities between Plaintiff and prison officials. Under McBride, that is not sufficient to show that
                                  10
                                       a reasonable prisoner of ordinary firmness would have believed that prison officials communicated
                                  11
                                       a threat that if he filed a grievance, he would suffer retaliation, and that such retaliation would be
                                  12
Northern District of California




                                       sufficiently severe to deter a reasonable prisoner from filing the grievance. Even if the allegations
 United States District Court




                                  13
                                       in the complaint and attachment are true, therefore, they do not excuse his failure to timely exhaust
                                  14
                                       his available administrative remedies.
                                  15
                                               Plaintiff makes additional allegations of retaliation in his opposition, including that
                                  16
                                       defendant Milligan threatened to kill him if he filed a timely grievance, that he nevertheless filed a
                                  17
                                       timely grievance though the mail system, and that this grievance was never responded to because
                                  18
                                       PBSP officials intercepted it before it arrived at the appeals office. (ECF No. 23 at 6, 9-10.)
                                  19
                                       Defendants object to and dispute these allegations. However, in a Rule 12(b)(6) motion, review is
                                  20
                                       limited to the contents of the complaint and its attachments. Lee v. County of Los Angeles, 250
                                  21
                                       F.3d 668, 688 (9th Cir. 2001). Accordingly, Plaintiff’s new allegations of retaliation in his
                                  22
                                       opposition are not considered here.
                                  23
                                               Plaintiff makes the alternative argument that his grievance was timely because a prison
                                  24
                                       regulation provides for no time limit on filing his claims. The regulation he alludes to, however,
                                  25
                                       only applies to claims of sexual assault or rape. See 15 Cal. Code Regs. § 3084.9(a)(5)(A).
                                  26
                                       Plaintiff’s claim of excessive force is subject to the ordinary 30-day time limit in 15 Cal. Code
                                  27
                                       Regs. §§ 3084.8(a) and (b)(1)-(3).
                                  28
                                                                                           4
                                   1          Because the allegations in the complaint and attachments make it clear that plaintiff did not

                                   2   properly exhaust his available administrative remedies, as required by the PLRA, the motion to

                                   3   dismiss under Rule 12(b)(6) must be granted. Plaintiff will be granted leave to amend his

                                   4   complaint to allege, if he can do so in good faith, grounds for excusing his failure to properly

                                   5   exhaust. See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (A pro se complaint must

                                   6   be liberally construed and "may be dismissed for failure to state a claim only where it appears

                                   7   beyond doubt that the plaintiff can prove no set of facts in support of his claim which would

                                   8   entitle him to relief."). Plaintiff is cautioned that on a 12(b)(6) motion to dismiss the Court may

                                   9   only consider allegations contained in the complaint itself—a complaint cannot withstand

                                  10   dismissal based on statements made in an opposition brief.

                                  11          Plaintiff has requested to dismiss his claim against Defendant Tubbs for lack of exhaustion

                                  12   because his grievance did not mention Tubbs or make any allegations against him. (ECF No. 23 at
Northern District of California
 United States District Court




                                  13   16.) As the parties agree to dismiss this claim, it will be dismissed without prejudice to refiling if

                                  14   Plaintiff exhausts such a claim at a future date.

                                  15                                              CONCLUSION

                                  16          For the foregoing reasons,

                                  17          1.      Defendants’ motion to dismiss is GRANTED, and the case is DISMISSED WITH

                                  18   LEAVE TO AMEND. The claim against Tubbs is DISMISSED without prejudice to refiling after

                                  19   Plaintiff has exhausted his available administrative remedies on such a claim.

                                  20          2.      Plaintiff shall file an amended complaint within twenty-eight (28) days from the

                                  21   date this order is filed. The amended complaint must include the caption and civil case number

                                  22   used in this order (No. C 19-0326 JSC (PR)) and the words “COURT-ORDERED FIRST

                                  23   AMENDED COMPLAINT” on the first page. Because an amended complaint completely

                                  24   replaces the original complaint, see Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992),

                                  25   Plaintiff may not incorporate material from the original by reference; he must include in his

                                  26   amended complaint all the claims he wishes to pursue. Failure to amend within the designated
                                       time and in accordance with this order will result in the dismissal of this case in its entirety.
                                  27
                                              //
                                  28
                                                                                           5
                                   1          3.      Plaintiff filed a sur-reply (ECF No. 27) without leave of court, which is prohibited

                                   2   by Local Rule 7-3(d). The Court notes that nothing in the sur-reply would alter the Court’s

                                   3   analysis or conclusion in any event. Accordingly, Plaintiff is not granted leave to file it, and

                                   4   Defendants’ motion to strike is GRANTED. Plaintiff’s motion for an extension of time to file it is

                                   5   DENIED.

                                   6          This Order disposes of Docket Nos. 15, 25, and 28.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 18, 2019

                                   9
                                                                                                     JACQUELINE SCOTT CORLEY
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                   1                              NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If Defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact--

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly
                                       supported by declarations (or other sworn testimony), you cannot simply rely on what your
                                  10
                                       complaint says. Instead, you must set out specific facts in declarations, depositions, answers to
                                  11
                                       interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
                                  12
Northern District of California
 United States District Court




                                       shown in Defendant's declarations and documents and show that there is a genuine issue of
                                  13
                                       material fact for trial. If you do not submit your own evidence in opposition, summary judgment,
                                  14
                                       if appropriate, may be entered against you. If summary judgment is granted, your case will be
                                  15
                                       dismissed and there will be no trial.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           7
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JOEL CHAVEZ,
                                   7                                                        Case No. 19-cv-00362-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        D. MILLIGAN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 18, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Joel Chavez ID: AM1886
                                       Calipatria State Prison
                                  20   P.O. Box 5007
                                       Calipatria, CA 92233
                                  21

                                  22
                                       Dated: December 18, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          8
